Tom Glaze, Justice, concurring. I concur. Less than one year ago, this court reversed a theft charge based, in part, upon value testimony similar to that presented here. See Moore v. State, 299 Ark. 532, 773 S.W.2d 834 (1989). In fact, appellant cites the Moore case in support of his argument to reverse. The majority wishes to discount the value aspect of the Moore case by labeling it obiter dictum, but whatever the majority calls it, I and two other justices dissented in Moore stating the value testimony given there was sufficient to support the defendant’s theft conviction. Glaze, J., dissenting, Id. 299 Ark. at 540, 773 S.W.2d at 839. I agree with appellant, at least on one point, viz., there is little difference between the value testimony given here and that given in Moore. The majority seems to suggest the photographs introduced here make the difference. In Moore, the victim car owner testified, without objection, that the car she bought in 1985 was, at the time it was stolen less than three years later, in reasonably good condition. Apparently, a picture is not only worth a thousand words, but also a conviction as well. In my estimation, the Moore decision as it pertains to value testimony, is an aberration and will not prove helpful to defendants in their efforts to overturn theft convictions based on car owner value testimony. While the majority does not overrule Moore, the efficacy of Moore is left in serious doubt. And well it should be.